The Honorable Bob Fairchild State Representative 1428 Mission Boulevard Fayetteville, AR 72701
Dear Representative Fairchild:
On November 15, 1988 this office received a request from you for several legal opinions relative to Initiated Act 1 of 1988.
A number of your opinion requests related to situations involving public officials expending governmental monies in a lobbying effort.  Initiated Act 1 of 1988 exempts from registration a public official who expends monies from a governmental source in a lobbying effort.
For purposes of clarification it should be noted that House Bill 1029 was passed by the Arkansas general Assembly and signed by the Governor.  This measure will become law on the 3rd day of July 1989.  Section 21-8-601(a)(2)(c) provides that public servants shall be required to register as a lobbyist if he or she "expends or is reimbursed in excess of $250, regardless of the source, in a quarter for lobbying, excluding the cost of informational material and personal travel, lodging, meals, and dues". . .  House Bill 1029 amends various portions of Initiated Act 1 of 1988.  The above quoted passage is a significant departure from the provisions of Initiated Act 1 of 1988.  When this measure becomes law, a public official will be required to report lobbying expenditures in excess of $250 in a calendar quarter regardless of the source. This means that a public servant expending in excess of $250 in a calendar quarter from some governmental source will be required to register within 5 days of the initial lobbying activity.
This supplemental opinion is given to you for purposes of clarification.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Bill McLean.